
	
		II
		Calendar No. 204
		112th CONGRESS
		1st Session
		S. 1723
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mr. Menendez (for
			 himself, Ms. Stabenow,
			 Mr. Casey, Mr.
			 Reid, Mr. Harkin,
			 Mr. Leahy, Mr.
			 Blumenthal, and Mrs.
			 Feinstein) introduced the following bill; which was read the first
			 time
		
		
			October 18, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for teacher and first responder stabilization.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Teachers and First Responders Back to
			 Work Act of 2011.
		ITeacher
			 stabilization
			101.PurposeThe purpose of this title is to provide
			 funds to States to prevent teacher layoffs and support the creation of
			 additional jobs in public early childhood, elementary, and secondary education
			 in the 2011–2012 and 2012–2013 school years.
			102.Grants for the outlying areas and the
			 Secretary of the Interior; availability of funds
				(a)Reservation of
			 fundsFrom the amount appropriated to carry out this title under
			 section 111, the Secretary—
					(1)shall reserve up
			 to one-half of one percent to provide assistance to the outlying areas on the
			 basis of their respective needs, as determined by the Secretary, for activities
			 consistent with this part under such terms and conditions as the Secretary may
			 determine;
					(2)shall reserve up
			 to one-half of one percent to provide assistance to the Secretary of the
			 Interior to carry out activities consistent with this part, in schools operated
			 or funded by the Bureau of Indian Education; and
					(3)may reserve up to
			 $2,000,000 for administration and oversight of this part, including program
			 evaluation.
					(b)Availability of
			 fundsFunds made available under section 111 shall remain
			 available to the Secretary until September 30, 2012.
				103.State allocation
				(a)AllocationAfter
			 reserving funds under section 102(a), the Secretary shall allocate to the
			 States—
					(1)60 percent on the
			 basis of their relative population of individuals aged 5 through 17; and
					(2)40 percent on the
			 basis of their relative total population.
					(b)AwardsFrom
			 the funds allocated under subsection (a), the Secretary shall make a grant to
			 the Governor of each State who submits an approvable application under section
			 104.
				(c)Alternate
			 distribution of funds
					(1)In
			 generalIf, within 30 days after the date of enactment of this
			 Act, a Governor has not submitted an approvable application to the Secretary,
			 the Secretary shall, consistent with paragraph (2), provide for funds allocated
			 to that State to be distributed to another entity or other entities in the
			 State for the support of early childhood, elementary, and secondary education,
			 under such terms and conditions as the Secretary may establish.
					(2)Maintenance of
			 effort
						(A)Governor
			 assuranceThe Secretary shall not allocate funds under paragraph
			 (1) unless the Governor of the State provides an assurance to the Secretary
			 that the State will, for fiscal years 2012 and 2013, meet the requirements of
			 section 108.
						(B)Special
			 ruleNotwithstanding subparagraph (A), the Secretary may allocate
			 up to 50 percent of the funds that are available to the State under paragraph
			 (1) to another entity or entities in the State, provided that the State
			 educational agency submits data to the Secretary demonstrating that the State
			 will for fiscal year 2012 meet the requirements of section 108(a) or the
			 Secretary otherwise determines that the State will meet those requirements, or
			 such comparable requirements as the Secretary may establish, for that
			 year.
						(3)RequirementsAn
			 entity that receives funds under paragraph (1) shall use those funds in
			 accordance with the requirements of this title.
					(d)ReallocationIf
			 a State does not receive funding under this title or only receives a portion of
			 its allocation under subsection (c), the Secretary shall reallocate the State’s
			 entire allocation or the remaining portion of its allocation, as the case may
			 be, to the remaining States in accordance with subsection (a).
				104.State
			 applicationThe Governor of a
			 State desiring to receive a grant under this title shall submit an application
			 to the Secretary within 30 days of the date of enactment of this Act, in such
			 manner, and containing such information, as the Secretary may reasonably
			 require to determine the State’s compliance with applicable provisions of
			 law.
			105.State reservation and
			 responsibilities
				(a)ReservationEach
			 State receiving a grant under section 103(b) may reserve—
					(1)not more than 10
			 percent of the grant funds for awards to State-funded early learning programs;
			 and
					(2)not more than 2
			 percent of the grant funds for the administrative costs of carrying out its
			 responsibilities under this title.
					(b)State
			 responsibilitiesEach State receiving a grant under this title
			 shall, after reserving any funds under subsection (a)—
					(1)use the remaining
			 grant funds only for awards to local educational agencies for the support of
			 early childhood, elementary, and secondary education; and
					(2)distribute those
			 funds, through subgrants, to its local educational agencies by
			 distributing—
						(A)60 percent on the
			 basis of the local educational agencies’ relative shares of enrollment;
			 and
						(B)40 percent on the
			 basis of the local educational agencies’ relative shares of funds received
			 under part A of title I of the Elementary and Secondary Education Act of 1965
			 for fiscal year 2011; and
						(3)make those funds
			 available to local educational agencies no later than 100 days after receiving
			 a grant from the Secretary.
					(c)ProhibitionsA
			 State shall not use funds received under this title to directly or
			 indirectly—
					(1)establish,
			 restore, or supplement a rainy-day fund;
					(2)supplant State
			 funds in a manner that has the effect of establishing, restoring, or
			 supplementing a rainy-day fund;
					(3)reduce or retire
			 debt obligations incurred by the State; or
					(4)supplant State
			 funds in a manner that has the effect of reducing or retiring debt obligations
			 incurred by the State.
					106.Local
			 educational agenciesEach
			 local educational agency that receives a subgrant under this title—
				(1)shall use the
			 subgrant funds only for compensation and benefits and other expenses, such as
			 support services, necessary to retain existing employees, recall or rehire
			 former employees, or hire new employees to provide early childhood, elementary,
			 or secondary educational and related services;
				(2)shall obligate
			 those funds no later than September 30, 2013; and
				(3)may not use those
			 funds for general administrative expenses or for other support services or
			 expenditures, as those terms are defined by the National Center for Education
			 Statistics in the Common Core of Data, as of the date of enactment of this
			 Act.
				107.Early
			 learningEach State-funded
			 early learning program that receives funds under this title shall—
				(1)use those funds
			 only for compensation, benefits, and other expenses, such as support services,
			 necessary to retain early childhood educators, recall or rehire former early
			 childhood educators, or hire new early childhood educators to provide early
			 learning services; and
				(2)obligate those
			 funds no later than September 30, 2013.
				108.Maintenance of effort
				(a)The Secretary
			 shall not allocate funds to a State under this title unless the State provides
			 an assurance to the Secretary that—
					(1)for State fiscal
			 year 2012—
						(A)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 (in the aggregate or on the basis of expenditure per pupil) and for public
			 institutions of higher education (not including support for capital projects or
			 for research and development or tuition and fees paid by students) at not less
			 than the level of such support for each of the 2 categories for State fiscal
			 year 2011; or
						(B)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 and for public institutions of higher education (not including support for
			 capital projects or for research and development or tuition and fees paid by
			 students) at a percentage of the total revenues available to the State that is
			 equal to or greater than the percentage provided for State fiscal year 2011;
			 and
						(2)for State fiscal
			 year 2013—
						(A)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 (in the aggregate or on the basis of expenditure per pupil) and for public
			 institutions of higher education (not including support for capital projects or
			 for research and development or tuition and fees paid by students) at not less
			 than the level of such support for each of the two categories for State fiscal
			 year 2012; or
						(B)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 and for public institutions of higher education (not including support for
			 capital projects or for research and development or tuition and fees paid by
			 students) at a percentage of the total revenues available to the State that is
			 equal to or greater than the percentage provided for State fiscal year
			 2012.
						(b)WaiverThe
			 Secretary may waive the requirements of this section if the Secretary
			 determines that a waiver would be equitable due to—
					(1)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
					(2)a
			 precipitous decline in the financial resources of the State.
					109.ReportingEach State that receives a grant under this
			 title shall submit, on an annual basis, a report to the Secretary that
			 contains—
				(1)a
			 description of how funds received under this part were expended or obligated;
			 and
				(2)an estimate of the
			 number of jobs supported by the State using funds received under this
			 title.
				110.DefinitionsIn this title:
				(1)Except as
			 otherwise provided, the terms local educational agency,
			 outlying area, Secretary, State, and
			 State educational agency have the meanings given those terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(2)The term
			 State does not include an outlying area.
				(3)The term
			 early childhood educator means an individual who—
					(A)works directly
			 with children in a State-funded early learning program in a low-income
			 community;
					(B)is involved
			 directly in the care, development, and education of infants, toddlers, or young
			 children age five and under; and
					(C)has completed a
			 baccalaureate or advanced degree in early childhood development or early
			 childhood education, or in a field related to early childhood education.
					(4)The term
			 State-funded early learning program means a program that provides
			 educational services to children from birth to kindergarten entry and receives
			 funding from the State.
				111.Authorization
			 of appropriationsThere are
			 authorized to be appropriated, and there are appropriated, $30,000,000,000 to
			 carry out this title for fiscal year 2012.
			IIFirst responder
			 stabilization
			201.PurposeThe purpose of this title is to provide
			 funds to States and localities to prevent layoffs of, and support the creation
			 of additional jobs for, law enforcement officers and other first
			 responders.
			202.Grant
			 programThe Attorney General
			 shall carry out a competitive grant program pursuant to section 1701 of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd)
			 for hiring, rehiring, or retention of career law enforcement officers under
			 part Q of such title. Grants awarded under this section shall not be subject to
			 subsections (g) or (i) of section 1701 or to section 1704 of such Act (42
			 U.S.C. 3796dd–3(c)).
			203.AppropriationsThere are hereby appropriated to the
			 Community Oriented Policing Stabilization Fund out of any money in the Treasury
			 not otherwise obligated, $5,000,000,000, to remain available until September
			 30, 2012, of which $4,000,000,000 shall be for the Attorney General to carry
			 out the competitive grant program under section 202; and of which
			 $1,000,000,000 shall be transferred by the Attorney General to a First
			 Responder Stabilization Fund from which the Secretary of Homeland Security
			 shall make competitive grants for hiring, rehiring, or retention pursuant to
			 the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.),
			 to carry out section 34 of such Act (15 U.S.C. 2229a). In making such grants,
			 the Secretary may grant waivers from the requirements in subsections (a)(1)(A),
			 (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4)(A) of section 34. Of the
			 amounts appropriated herein, not to exceed $8,000,000 shall be for
			 administrative costs of the Attorney General, and not to exceed $2,000,000
			 shall be for administrative costs of the Secretary of Homeland Security.
			IIISurtax on
			 millionaires
			301.Surtax on
			 millionaires
				(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
					
						VIIISurtax on
				millionaires
							
								Sec. 59B. Surtax on millionaires.
							
							59B.Surtax on
				millionaires
								(a)General
				ruleIn the case of a taxpayer other than a corporation for any
				taxable year beginning after 2012, there is hereby imposed (in addition to any
				other tax imposed by this subtitle) a tax equal to 0.5 percent of so much of
				the modified adjusted gross income of the taxpayer for such taxable year as
				exceeds $1,000,000 ($500,000, in the case of a married individual filing a
				separate return).
								(b)Inflation
				adjustment
									(1)In
				generalIn the case of any taxable year beginning after 2013,
				each dollar amount under subsection (a) shall be increased by an amount equal
				to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2011 for calendar year 1992 in subparagraph (B)
				thereof.
										(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $10,000, such
				amount shall be rounded to the next highest multiple of $10,000.
									(c)Modified
				adjusted gross incomeFor purposes of this section, the term
				modified adjusted gross income means adjusted gross income reduced
				by any deduction (not taken into account in determining adjusted gross income)
				allowed for investment interest (as defined in section 163(d)). In the case of
				an estate or trust, adjusted gross income shall be determined as provided in
				section 67(e).
								(d)Special
				rules
									(1)Nonresident
				alienIn the case of a
				nonresident alien individual, only amounts taken into account in connection
				with the tax imposed under section 871(b) shall be taken into account under
				this section.
									(2)Citizens and
				residents living abroadThe dollar amount in effect under
				subsection (a) shall be decreased by the excess of—
										(A)the amounts
				excluded from the taxpayer’s gross income under section 911, over
										(B)the amounts of any deductions or exclusions
				disallowed under section 911(d)(6) with respect to the amounts described in
				subparagraph (A).
										(3)Charitable
				trustsSubsection (a) shall
				not apply to a trust all the unexpired interests in which are devoted to one or
				more of the purposes described in section 170(c)(2)(B).
									(4)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this section shall
				not be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section
				55.
									.
				(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
					
						
							Part VIII. Surtax on
				millionaires.
						
						.
				(c)Section 15 not
			 to applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				
	
		October 18, 2011
		Read the second time and placed on the
		  calendar
	
